Case 1:20-cv-22471-DPG Document 63-3 Entered on FLSD Docket 10/12/2020 Page 1 of 7




                   Supplemental
                    Exhibit E




   {25261946;1}
Case 1:20-cv-22471-DPG Document 63-3 Entered on FLSD Docket 10/12/2020 Page 2 of 7
Case 1:20-cv-22471-DPG Document 63-3 Entered on FLSD Docket 10/12/2020 Page 3 of 7
Case 1:20-cv-22471-DPG Document 63-3 Entered on FLSD Docket 10/12/2020 Page 4 of 7
Case 1:20-cv-22471-DPG Document 63-3 Entered on FLSD Docket 10/12/2020 Page 5 of 7
Case 1:20-cv-22471-DPG Document 63-3 Entered on FLSD Docket 10/12/2020 Page 6 of 7
Case 1:20-cv-22471-DPG Document 63-3 Entered on FLSD Docket 10/12/2020 Page 7 of 7
